IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID T. STEVENSON,                        §
R. CHRISTIAN HUDSON, and                   §      No. 380, 2018
JOHN A. MOORE,                             §
                                           §
       Plaintiffs Below,                   §      Court Below: Superior Court
       Appellant,                          §      of the State of Delaware
                                           §
       v.                                  §      C.A. No. S13C-12-025
                                           §
DELAWARE DEPARTMENT OF                     §
NATURAL RESOURSES AND                      §
ENVIRONMENTAL CONTROL,                     §
and SHAWN M. GARVIN,                       §
                                           §
       Defendants Below,                   §
       Appellees.                          §

                            Submitted: February 6, 2019
                            Decided:   February 18, 2019
Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                        ORDER

       This 18th day of February, 2019 after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

June 26, 2018 Decision After Trial.1




1
 Stevenson v. Del. Dep’t of Natural Res. & Envtl. Control, 2018 WL 3134849 (Del. Super. Ct.
June 26, 2018).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.

                               BY THE COURT:



                               /s/ Gary F. Traynor
                               Justice